Sutherland, J., (dissenting.)
I have nothing ’to add to my opinion below, in this case, except this: The case of Jenys v. Fancier (2 Str. 946) was alluded to by the counsel for the plaintiff in Price v. Neale, as reported in 3 Bur. *1251354, and 1 Black. 390; and from what Lord Raymond said in that case, it is probable that the rule in Price v. Neale was really adopted on the ground of public policy; that is, that the adoption of the rule was calculated to promote the negotiability of commercial paper, by promoting confidence in its genuineness.
[New York General Term,
June 7, 1869.
Judgment reversed, and demurrer overruled.
Clerke, Ingraham and Sutherland, Justices.]